Appellant was convicted of unlawfully selling intoxicating liquors, his punishment being assessed at a fine of $100 and two months imprisonment in the county jail.
Court adjourned on September 5. The only bill of exceptions in the record was filed on September 29, as was the statement of facts. These matters can not be considered. They must be filed within twenty days, or some reason shown why it was not done, which would relieve the appellant of negligence. The allegation in the motion for new trial of the insufficiency of the evidence, therefore, can not be considered.
The judgment will be affirmed.
Affirmed.